DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 111947089 A, herein referred to as: Liu).
Regarding claim 14, Liu discloses (Figs. 1-9) a clamping lamp (Fig. 1) for clamping a monitor (50), wherein the monitor has a front surface (the surface opposite to the back surface shown in Fig. 8), a back surface (on which 40 is disposed, as shown in Fig. 8), and a top surface connecting with the front surface and the back surface (the top surface upon which 20 is coupled, as shown in Figs. 8-9), and the clamping lamp comprises: a first light source (10); and a clamping body (20) comprising: a second light source (40); a first clamping component (Fig. 4) including a first clamping portion (232) and a lamp connection portion (23) connecting with the first clamping portion (as shown in Fig. 1), wherein the lamp connection portion (23) connects with the first light source (10, as shown in Fig. 1); and a second clamping component (Fig. 6) including a second clamping portion (31); wherein the first clamping portion (232) is configured to lean against the front surface (via an inner surface of 232, as shown in Figs. 8-9) and the second clamping portion (31) is configured to lean against the back surface when the clamping lamp clamps the monitor (as shown in Figs. 8-9), such that the first light source is located above the top surface and the second light source is located below the top surface (as shown in Fig. 9); wherein the first light source (10) is configured to emit light toward a first zone that the front surface faces toward when the first light source is turned on (as shown in Fig. 9), and the second light source is configured to emit light toward a second zone that the back surface faces toward when the second light source is turned on (as shown in Fig. 9); wherein the second light source (140) is disposed inside the second clamping component (as shown in Fig. 8), and the second clamping component further includes a light-transmitting cover (150) configured to cover the second light source (as shown in Fig. 7) and to allow light emitted by the second light source to pass through (as shown in Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 111947089 A, herein referred to as: Liu), in view of Yen et al. (US 2018/0363889 A1, herein referred to as: Yen).
Regarding claim 1, Liu teaches or suggests (Figs. 1-9) a clamping lamp (Fig. 1) for clamping a monitor (50), wherein the monitor has a front surface (the surface opposite to the back surface shown in Fig. 8), a back surface (on which 40 is disposed, as shown in Fig. 8), and a top surface connecting with the front surface and the back surface (the top surface upon which 20 is coupled, as shown in Figs. 8-9), and the clamping lamp comprises: a first light source (10); and a clamping body (20) comprising: a second light source (40); a first clamping component (Fig. 4) including a first clamping portion (232) and a lamp connection portion (23) connecting with the first clamping portion (as shown in Fig. 1), wherein the lamp connection portion (23) connects with the first light source (10, as shown in Fig. 1); and a second clamping component (Fig. 6) including a second clamping portion (31); wherein the first clamping portion (232) is configured to lean against the front surface (via an inner surface of 232, as shown in Figs. 8-9) and the second clamping portion (31) is configured to lean against the back surface when the clamping lamp clamps the monitor (as shown in Figs. 8-9), such that the first light source is located above the top surface and the second light source is located below the top surface (as shown in Fig. 9); wherein the first light source (10) is configured to emit light toward a first zone that the front surface faces toward when the first light source is turned on (as shown in Fig. 9), and the second light source is configured to emit light toward a second zone that the back surface faces toward when the second light source is turned on (as shown in Fig. 9).
Liu does not explicitly teach that a plane formed by a periphery of the second clamping portion that is adjacent to the second light source is substantially parallel to the front surface when the clamping lamp clamps the monitor.
Yen teaches or suggests (Figs. 7-8) a plane (the plane 5422) formed by a periphery of the second clamping portion (5424, 5422, 5424a) that is adjacent to a rear element (544) is substantially parallel to the front surface when the clamping lamp clamps the monitor (as shown in Figs. 7-8, i.e. 5422 and 4225 are substantially parallel and thus 5422 will be substantially parallel to the front surface of the monitor to which 5224 couples when the clamping lamp clamps the monitor).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Liu and incorporated the teachings of a plane formed by a periphery of the second clamping portion that is adjacent to the second light source is substantially parallel to the front surface when the clamping lamp clamps the monitor, such as taught or suggested by Yen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving or otherwise increasing the marketability of the device (i.e. by providing an embodiment with a shape that couples to monitors with parallel front and back faces).
Regarding claim 8, Liu teaches or suggests (Figs. 1-9) an illumination field of the second light source (40) is broader than a contour of the back surface (as shown in Figs. 7-8, i.e. light emitting from 40 has a broader vertical illumination field than the contour of the back surface of the monitor, as the light spreads out and can illuminate the wall behind the monitor in a larger or broader area than the contour of the back surface of the monitor 50).
Regarding claim 9, Liu teaches or suggests (Figs. 1-9) the second light source (140) is disposed inside the second clamping component (as shown in Fig. 8), and the second clamping component further includes a light-transmitting cover (150) configured to cover the second light source (as shown in Fig. 7) and to allow light emitted by the second light source to pass through (as shown in Fig. 8).
Regarding claim 10, Liu teaches or suggests (Figs. 1-9) the second light source (140) includes a first light-emitting array, a second light-emitting array and a third light-emitting array (the LED light bar 140 comprises a plurality of linear arranged LEDs, thus the linear array reasonably constitutes a first, second, and third light-emitting array of LEDs divided into left, right and middle segments along the length of 140 shown in Fig. 7); the first light-emitting array is arranged in parallel with the second light-emitting array (as noted above, said first, second, and third, light-emitting arrays are arranged parallel to one another); one end of the third light-emitting array is connected with the first light-emitting array; and the other end of the third light-emitting array is connected with the second light-emitting array (for a third array arranged in the middle of the LED bar 140, and the first and second arrays arranged on left and right sides of said third array of said LED bar shown in Fig. 7).
Regarding claim 11, Liu teaches or suggests (Figs. 1-9) the clamping lamp further includes a weight component (20, i.e. the middle portion of said clamping lamp body connected to said top surface of the monitor); the first light-emitting array and the second light-emitting array are respectively arranged on two sides of the weight component (as shown in Fig. 8); a light-emitting direction(s) of the first light-emitting array, the second light-emitting array and/or the third light-emitting array has an angle with an adjacent side surface of the weight component (with the top surface thereof); and the angle is acute (as shown in Fig. 9).
Regarding claims 15-17 and 19, the method steps are considered obvious in view of the combined teachings of Liu and Yen, as applied to claim 15 above. Specifically:
Regarding claims 15-17 and 19, the combined teachings of Liu and Yen reasonably teach or suggest, as modified in claim 1 above, a light controlling method applying the clamping lamp according to claim 1, comprising: making the clamping lamp clamp the monitor (as taught or suggested by the combined teachings of Liu and Yen); sensing a illuminance value of an environment where the monitor is used (this limitation does not require the actual clamping lamp to comprise the device which senses the ambient light, thus this can be performed during manufacturing and/or testing of the device); calculating a luminous intensity of the first light source according to the illuminance value of the environment (this limitation does not require the actual clamping lamp perform the calculating or have a device to perform such calculating, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness); controlling the first light source to emit light toward the first zone that the front surface faces toward (as taught or suggested by the combined teachings of Liu and Yen); determining whether an illuminance value of the first zone meets a predetermined threshold or not (this limitation does not require the actual clamping lamp to perform the determining or have a device therein to perform said determining, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness); controlling the second light source to emit light toward the second zone that the back surface faces toward if the predetermined threshold is met (as taught or suggested by the combined teachings of Liu and Yen); sensing a distance between the back surface and a reference object that the back surface faces toward (this limitation does not require the actual clamping lamp to perform the sensing or have a sensor to perform such sensing, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness for irradiating the rear wall behind the monitor); controlling a luminous intensity of the second light source according to the distance to make the luminous intensity of the second light source have a positive correlation with the distance (this limitation does not require the actual clamping lamp to perform the controlling or have a controller to perform said controlling, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness for irradiating the rear wall behind the monitor); and calculating the luminous intensity of the first light source according to the illuminance value of the first zone if the predetermined threshold is not met (this limitation does not require the actual clamping lamp to perform the calculating or have a device to perform said calculating such as a processor, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness); making the luminous intensity of the first light source higher than the luminous intensity of the second light source and making the luminous intensity of the first light source proportional to the luminous intensity of the second light source (this limitation does not require the actual clamping lamp to perform the adjustment of the intensity levels nor does the claim require the clamping lamp to have a device to perform such adjustments, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness); sensing the illuminance value of the first zone and controlling the luminous intensity of the second light source according to the illuminance value of the first zone so as to make an illuminance value of the second zone lower than the illuminance value of the first zone (this limitation does not require the actual clamping lamp to perform the sensing or controlling or have devices that perform such sensing or controlling, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness for irradiating the rear wall behind the monitor or the region in front of the monitor); receiving a setting value relevant to a real-time display screen of the monitor and controlling the luminous intensity and a color value of the second light source according to the setting value (this limitation does not require the actual clamping lamp to perform the receiving or controlling, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness for irradiating the rear wall behind the monitor or the region in front of the monitor).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Liu and formed a method with the above-recited steps, in order to yield the predictable result of improving the performance of the device (i.e. by performing the above-mentioned routine manufacturing and/or testing steps so as to preventing undesirable illumination levels in either of the front or rear lamp of the clamping light final product, i.e. as modified in claim 1 above).

Claims 2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Yen, as applied to claim 1 above, and in further view of Altamura et al. (US 2015/0102731 A1, herein referred to as: Altamura).
Regarding claims 2, 4-5, and 7, neither Liu nor Yen explicitly teach that a luminous intensity of the first light source is higher than a luminous intensity of the second light source; and the luminous intensity of the first light source is proportional to the luminous intensity of the second light source (as recited in claim 2); and further comprising: an light sensor configured to sense an illuminance value of the first zone; and a processing module connecting with the light sensor and configured to control the luminous intensity of the second light source according to the illuminance value of the first zone so as to make an illuminance value of the second zone lower than the illuminance value of the first zone (as recited in claim 4); and the processing module is configured to control the luminous intensity of the second light source to make the illuminance value of the second zone approximately one-third of the illuminance value of the first zone (as recited in claim 5); and a distance sensor disposed on the second clamping portion, wherein the distance sensor is configured to sense a distance between the back surface and a reference object that the back surface faces toward when the clamping lamp clamps the monitor, and the processing module is configured to control the luminous intensity of the second light source according to the distance to make the luminous intensity of the second light source have a positive correlation with the distance (as recited in claim 7).
Altamura at least teaches (Figs. 1-37) a luminous intensity of a first light source (a first LED, or a first LED light string, or a first group of LEDs) is higher than a luminous intensity of a second light source (second LED or a second LED light string, or a second group of LEDs, as described in paragraph [0048], i.e. the controller is capable of independently driving and controlling single or groups of LEDs, and the relative brightness thereof); and the luminous intensity of the first light source is proportional to the luminous intensity of the second light source (as noted in paragraph [0048] outlined above, also see Fig. 8, an LED or group thereof can be set to a brightness level corresponding to a proportion of another given LED or group thereof); and further comprising: an light sensor (a light sensor, paragraph [0066]) configured to sense an illuminance value of the first zone (as described in paragraph [0066]); and a processing module connecting with the light sensor (via the controller 26 and/or 30) and configured to control the luminous intensity of the second light source according to the illuminance value of the first zone so as to make an illuminance value of the second zone lower than the illuminance value of the first zone (as described in paragraph [0069], i.e. the sensor or sensors of the device collect data on parameters of the individual lights, which are then addressable by the user individually or by groups via the controller to vary intensity, color temperature, etc., as desired for the given application. Thus, said processing module and sensor are configured to control the luminous intensity of the second light source according to the illuminance value of the first zone so as to make an illuminance value of the second zone lower than the illuminance value of the first zone); and the processing module is configured to control the luminous intensity of the second light source to make the illuminance value of the second zone approximately one-third of the illuminance value of the first zone (as described in paragraph [0069] and as shown in Fig. 8, i.e. the sensor or sensors of the device collect data on parameters of the individual lights, which are then addressable by the user individually or by groups via the controller to vary intensity, color temperature, etc., as desired for the given application. Thus, said processing module and sensor are control the luminous intensity of the second light source to make the illuminance value of the second zone approximately one-third of the illuminance value of the first zone); and a distance sensor (proximity sensor or motion sensor), wherein the distance sensor is configured to sense a distance between the distance sensor and a reference object that the sensor faces toward (as described in paragraph [0235]), and the processing module is configured to control the luminous intensity of the second light source according to the distance to make the luminous intensity of the second light source have a positive correlation with the distance (as described in paragraph [0235], i.e. the lights are programable to become brighter depending on a sensed distance from an object).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Liu and incorporated the teachings of a luminous intensity of the first light source is higher than a luminous intensity of the second light source; and the luminous intensity of the first light source is proportional to the luminous intensity of the second light source (as recited in claim 2); and further comprising: an light sensor configured to sense an illuminance value of the first zone; and a processing module connecting with the light sensor and configured to control the luminous intensity of the second light source according to the illuminance value of the first zone so as to make an illuminance value of the second zone lower than the illuminance value of the first zone (as recited in claim 4); and the processing module is configured to control the luminous intensity of the second light source to make the illuminance value of the second zone approximately one-third of the illuminance value of the first zone (as recited in claim 5); and a distance sensor disposed on the second clamping portion, wherein the distance sensor is configured to sense a distance between the back surface and a reference object that the back surface faces toward when the clamping lamp clamps the monitor, and the processing module is configured to control the luminous intensity of the second light source according to the distance to make the luminous intensity of the second light source have a positive correlation with the distance (as recited in claim 7), such as at least suggested by Altramura, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability of the device (i.e. by providing the user with controls to dynamically varying the light output from the device as desired for the suited application or environment).

Claims 3, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Yen, and Altamura, as applied to claims 2, 4, and 15 above, respectively, and in further view of Li et al. (CN 111853601 A, herein referred to as: Li).
Regarding claims 3, 6, and 18 the combined teachings of Liu, Yen, and Altamura teach or suggest (as modified in claim 2 above) a processing module (30 and/or 26 of Altamura) configured to turn off the first light source and correspondingly adjusting the luminous intensity of the second light source according to a brightness value (as noted above for claim 2, said controller and processing module of Altamura can control each LED or group thereof individually, and thus the controller is configured to turn off the first light source and correspondingly adjusting the luminous intensity of the second light source according to a brightness value desired by the user).
Neither Liu, Yen, nor Altamura explicitly teach that the brightness value is optionally obtained by connecting an interface of the monitor with the clamping lamp (as recited in claim 3); and wherein the clamping lamp is adapted to connect with an interface of the monitor to obtain a display brightness value of the monitor, and the processing module is configured to control the luminous intensity of the second light source according to the display brightness value (as recited in claim 6); connecting the clamping lamp with an interface of the monitor to obtain a display brightness value of the monitor; and controlling the luminous intensity of the second light source according to the display brightness value (as recited in claim 18).
Li at least teaches or suggests (Figs. 1-8) the brightness value is optionally obtained by connecting an interface of the monitor (the display screen) with the clamping lamp (via a detection module); and wherein the clamping lamp is adapted to connect with an interface of the monitor (i.e. a screen, via said detection module) to obtain a display brightness value of the monitor (abstract), and the processing module is configured to control the luminous intensity of a light source according to the display brightness value (as described in the abstract of Li, i.e. controlling the luminous intensity of the light output from said light source in response to a screen brightness); connecting the clamping lamp with an interface of the monitor (a screen, via a detection module) to obtain a display brightness value of the monitor (abstract); and controlling the luminous intensity of a light source according to the display brightness value (abstract).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Liu and incorporated the teachings of the brightness value is optionally obtained by connecting an interface of the monitor with the clamping lamp (as recited in claim 3); and wherein the clamping lamp is adapted to connect with an interface of the monitor to obtain a display brightness value of the monitor, and the processing module is configured to control the luminous intensity of the second light source according to the display brightness value (as recited in claim 6); and connecting the clamping lamp with an interface of the monitor to obtain a display brightness value of the monitor; and controlling the luminous intensity of the second light source according to the display brightness value (as recited in claim 18), such as taught or suggested by Li, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability of the device (i.e. by providing the user with controls to vary the light output in response to screen brightness).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Yen, as applied to claim 1 above, and in further view of Li.
Regarding claim 12, neither Liu nor Yen explicitly teach a lamp interface configured to connect with an interface of the monitor to receive a setting value; and a processing module configured to control the luminous intensity and a color value of the second light source according to the setting value, wherein the setting value is relevant to a real-time display screen of the monitor.
Li teaches or suggests (Figs. 1-8) a lamp interface (a detection module) configured to connect with an interface of the monitor (a screen of the monitor) to receive a setting value (a brightness setting value); and a processing module configured to control the luminous intensity and a color value of a light source according to the setting value (“…the transverse plate 141 is further provided with multiple controller for controlling the screen light supplement lamp 13 and atmosphere light supplement lamp 12 light emitting brightness and color temperature…,” results in both a brightness and color variance in adjustment to the sensed brightness value, also the color temperature is controllable by the multiple controller, and thus can be varied in response to said adjustment manually or as desired, i.e. differentiating a lighting mode with a stronger variance in color), wherein the setting value is relevant to a real-time display screen of the monitor (abstract).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Liu and incorporated the teachings of a lamp interface configured to connect with an interface of the monitor to receive a setting value; and a processing module configured to control the luminous intensity and a color value of the second light source according to the setting value, wherein the setting value is relevant to a real-time display screen of the monitor, as at least suggested by Li, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability of the device (i.e. by providing the user with mode to vary the brightness of the lamp and color of the lamp in response to a mode of the lamp as dictated by a screen brightness).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, the prior art of record does not teach, or merely suggest, the second light source includes a first light-emitting array, a second light-emitting array and a third light-emitting array; the third light-emitting array is disposed between the first light-emitting array and the second light-emitting array; the third light-emitting array is perpendicular to the first light-emitting array and the second light-emitting array; the setting value includes a first setting value, a second setting value and a third setting value; the first setting value, the second setting value and the third setting value respectively correspond to a right area, a left area and an upper area of the real-time display screen; the first set value, the second set value and the third setting value respectively correspond to the first light-emitting array, the second light-emitting array and the third light-emitting array; and the processing module respectively sets the luminous intensity and the color value of the first light-emitting array, the second light-emitting array and the third light-emitting array according to the first setting value, the second setting value and the third setting value…,” as recited in combination with all of the limitations of claims 1 and 12, upon which claim 13 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













































Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875